Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on March 23, 2022, in which claims 1-12, 14-19, and 22 were presented for examination, of which claim 1, 11, 14, and 16 were amended, and claims 13, 20, and 21 were cancelled.

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Without acquiescing to the propriety of rejection and solely to expedite prosecution, independent claim 1 has been amended to recite, in part (emphasis added): knitting the reflective yarn and a plaiting yarn into a first region of the knit article using a float plaiting stitch, such that the reflective yarn is incorporated into the first region at a plurality of stitch positions separated by float positions, and the reflective yarn is plaited with the plaiting yarn at one or more of the plurality of stitch positions, wherein the plaiting yarn is positioned on a technical back of the 
knit article....The amended language added to claim 1 further clarifies that a third yarn-a plaiting yarn plaits the reflective yarn at least one stitch position and is positioned on a technical back of the knit article. Nowhere does Osborne describe using a third yarn located on a technical back of the panty 10 that plaits elastic yarn 15' at one or more stitch positions. Rather, Osborne describes using a pucker stitch 15 to knit "a series of courses" and "floating an elastic yarn [15'] into the courses" to modify the knit structure to form panels 28, 30, 32. (Osborne, 7:58-66, 8:6-9.) But Osborne is devoid of any disclosure or suggestion of using a plaiting yarn to plait elastic yarn 15' at one or more stitch positions, let alone positioning a plaiting yarn on the back of panty 10. Indeed, Osborne's panty 10 in FIG. 1B shows only two types of yarns pucker stitch 15 knitted into a plurality of courses and elastic yarn 15' floated in the courses of pucker stitch 15. Osborne's panty 10 in FIG. 1B does not show a third yarn plaiting stitch positions between elastic yarn 15' and pucker stitch 15. 
	Examiners Response: Examiner respectfully disagrees and has re-annotated the Figure below to show how Osborne does disclose the amended limitation.

Applicants 2nd Argument: Here, the specification of the present application discloses that a "reflective yarn is formed from strips or fibers of a reflective material and is covered by a polyester or nylon yarn." (Filed Specification, 0042.) This description makes clear that the term "reflective" denotes more than merely reflecting the color of the yarn, as purported by the Office. Rather, in view of the specification, a person of ordinary skill would have understood that the recited reflective yarn is a type of yarn designed to increase the visibility of the article. Hence, the Office's interpretation that any degree of light reflection qualifies as "reflective" is not consistent with its ordinary meaning in view of the specification, as required by the M.P.E.P. § 2111. Because Osborne does not disclose or suggest that elastic yarn 15' increases the visibility of the article, Osborne's elastic yarn 15' cannot be equated to the recited "reflective yarn" of claim 1.
Examiners Response: Examiner respectfully disagrees since the applicant is
giving an example of a “reflective yarn” used in their specification; not defining it. The
claims do not disclose what materials comprise the “reflective yarn”. The specification
does not clearly define what “reflective” means. MacMillan Dictionary defines “reflect”
as: “the process of reflecting light, sound, or images.” One of ordinary skill in the art
would recognize that if an object is visible, then it’s because light was “reflected” off of
the object, unless it was colored black since the color black absorbs light. Since the
yarn used by Osborne is visible, it is a “reflective yarn”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US Patents 5,590,548) in view of Huang (US PG Pub. 2008/0163952).
Regarding claim 1, Osborne discloses a method of manufacturing a knit article (10, Fig. 1, 1B, and 2) having a reflective yarn (15, examiner notes the yarn 15 is being interpreted to be “reflective” since all yarns reflect light, which causes them to be visible), comprising: 
knitting an article using a first yarn (see annotated Fig. 1 below), 
knitting the reflective yarn (15) and a plaiting yarn (15’, examiner notes a “plaited structure” includes stitches or loops that are composed of two or more yarns, as provided in the applicants specification on Par. 0046, lines: 3-4. Examiner shows in the annotate Fig. 1B above that the first region of the article is plaited by using a plaiting yarn) into a first region of the knit article (see annotated Fig. 1 below) using a float plaiting stitch (see annotated Fig. 1 below), such that the reflective yarn (15) is incorporated into the first region at a plurality of stitch positions separated by float positions (examiner notes as shown in annotated Fig. 1 below), and the reflective yarn (15) is plaited with the plaiting yarn (15’) at one or more of the plurality of stitch positions (as shown in Fig. 1B), wherein the plaiting yarn (15’) is positioned on a technical back of the knit article (examiner notes element 15’ is shown in Fig. 1B positioned behind element 15, making it “positioned on a technical back of the knit article”), wherein the reflective yarn (15) is configured to increase visibility of the article (“configured to…article” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the reflective yarn (15) has a first end portion and a second end portion that extend outwardly from the knit article to define excess length of the reflective yarn (Col. 6, Lines: 15-20 and Col. 7, Lines: 21-26, examiner notes reflective yarns are within the entire knit article, as shown in Fig. 1B. One of ordinary skill in the art would recognize there would be a “first and second end portion” of the reflective yarn, within element 40 in Fig. 5); 
securing the reflective yarn to the knit article (Fig. 1B); 
removing the first and second end portions of the reflective yarn (Col. 7, Lines: 21-26, examiner notes the end portions are removed when the blank is cut along element 40); 
cutting the article (Col. 7, Lines: 21-23) comprising the first yarn (15), the reflective yarn (15’) and the plaiting yarn (see Fig. below) according to a predetermined pattern (examiner notes since the article is cut along lines 40, it’s cut into a “predetermined pattern”) to form a cut knit article having a first edge (see Fig. below, Fig. 5) and an opposing second edge (see Fig. below, Col. 7, Lines: 21-23, examiner notes in the annotated Fig. 5 below, the “first edge” is on element 14’ and the “second edge” is on element 16’’); and 
	joining the first edge of the cut knit article to the second edge of the cut knit article (Col. 7, Lines: 23-26).

    PNG
    media_image1.png
    310
    504
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image2.png
    784
    870
    media_image2.png
    Greyscale

Fig. 1B-Examiner Annotated Above

    PNG
    media_image3.png
    306
    490
    media_image3.png
    Greyscale

Fig. 5-Examiner Annotated

Regarding claim 2, Osborne in view of Huang disclose knitting the article comprises circular knitting (examiner notes a “weft knitting” is shown in Fig. 1B of Osborne, which is known in the art as being a type of “circular knitting”).  

	Regarding claim 3, Osborne in view of Huang disclose knitting the article comprises weft knitting (examiner notes a “weft knitting” is shown in Fig. 1B of Osborne).  

	Regarding claim 4, Osborne in view of Huang disclose knitting the article comprises knitting using the first yarn (see annotated Fig. 1B above of Osborne) and a second yarn (see annotated Fig. 1B above).  

Regarding claim 6, Osborne in view of Huang disclose the article (10, Fig. 1 and 2 of Osborne) is a sleeve (examiner notes the article is shown as a sleeve because it has tubular portions, element 20, which surround a wearers thighs).

	Regarding claim 7, Osborne in view of Huang disclose the article (10, Fig. 1 and 2 of Osborne) is a legging (examiner notes the article is shown as a legging because it has tubular portions, element 20, which surround a wearers thighs).  

Regarding claim 9, Osborne in view of Huang disclose knitting the reflective yarn (15, Fig. 1B of Osborne) using a float stitch (Col. 6, Lines: 16-17) in a ratio of stitch positions to float positions of 1:1 to 1:6 (examiner notes a ratio of stitch positions to float positions of 1:1 is shown in Fig. 1B).  

	Regarding claim 10, Osborne in view of Huang disclose knitting the reflective yarn (15, Fig. 1B of Osborne) into the knit article (10) along a course of the article (see annotated Fig. 1B above).  

	Regarding claim 11, Osborne in view of Huang disclose knitting the reflective yarn (15, Fig. 1B of Osborne) into the knit article along a first course of the article (see annotated Fig. 1B above), and knitting the reflective yarn (15) into the knit article along a second course of the article (see annotated Fig. 1B above), wherein the first course (see annotated Fig. 1B above) and the second course (see annotated Fig. 1B above) are spaced from one another by at least one additional course (see annotated Fig. 1B above).  

Regarding claim 12, Osborne in view of Huang disclose joining the first edge (see Fig. above of Osborne) and the second edge (see Fig. above) using a seam (26, Fig. 1 and 5, Col. 7, Lines: 23-26).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Huang, further in view of Adami et al. (US PG Pub. 2018/0125159), hereinafter Adami.
	Regarding claim 5, Osborne in view of Huang disclose the invention substantially as claimed above. 
	They do not disclose article comprises knitting a jacquard pattern.  
	However, Adami et al. “Adami” teaches yet another knit article, wherein Adami teaches the article comprises knitting a jacquard pattern (Par. 0083, Lines: 1-8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the knit article as disclosed by Osborne in view of Huang, by knitting a jacquard pattern as taught by Adami, to create objects with complex shapes that are not possible using conventional manufacturing techniques, in order to create complex knitted structures to enhance the articles aesthetic appearance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Huang, further in view of Aceves Tinajero et al. (US PG Pub. 2019/0223556), hereinafter Aceves.
	Regarding claim 8, Osborne in view of Huang disclose the invention substantially as claimed above.
	They do not disclose the first yarn has a first modulus of elasticity and the reflective yarn has a second modulus of elasticity that is less than the first modulus of elasticity.  
	However, Aceves Tinajero et al. “Aceves” teaches yet another knit article, wherein Aceves teaches a first yarn (26, Fig. 1) has a first modulus of elasticity (Par. 0022, Lines: 15-18) and a reflective yarn (58, Par. 0025, Lines: 16-17) has a second modulus of elasticity (Par. 0025, Lines: 5-8) that is less than the first modulus of elasticity (examiner notes “the first modulus of elasticity” would be higher than the “second modulus of elasticity” since the first yarn includes elastic yarn, while the second yarn is a thermoplastic yarn).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first yarn and the reflective yarn disclosed by Osborne in view of Huang, by making the reflective yarn less elastic than the first yarn as taught by Aceves, in order to provide resistance to the user while they exercise. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Aceves Tinajero et al.
Regarding claim 14, Osborne discloses a method of manufacturing a knit article (10, Fig. 1, 1B, and 2) having a reflective yarn (15, examiner notes the yarn 15 is being interpreted to be “reflective” since all yarns reflect light, which causes them to be visible), comprising: 
knitting an article using a first yarn (see annotated Fig. 1 above), and the reflective yarn (15), wherein the reflective yarn (15) is knit into a first region of the article (see annotated Fig. 1 above) using a float plaiting stitch (see annotated Fig. 1 above); 
knitting a smooth plaiting yarn (15’, examiner notes a “plaited structure” includes stitches or loops that are composed of two or more yarns, as provided in the applicants specification on Par. 0046, lines: 3-4. Examiner shows in the annotate Fig. 1B above that the first region of the article is plaited by using a plaiting yarn. In addition, one of ordinary skill in the art would recognize the yarn as being “smooth” to a degree since the article is designed to be worn on a person) into the knit article at one or more stitch positions of the reflective yarn (15, examiner notes this limitation is shown in Fig. 1B annotated above), wherein the plaiting yarn (15’) is positioned on a technical back of the article such that the plaiting yarn (examiner notes element 15’ is shown in Fig. 1B positioned behind element 15, making it “positioned on a technical back of the knit article”) is configured to contact a skin of a wearer and to limit the reflective yarn from contacting the skin of the wearer (Fig. 1 and 2, Col. 2. Lines: 60-67, “configured to… the skin of the wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function);  
cutting the article (Col. 7, Lines: 21-23) comprising the first yarn (see annotated Fig. 1B above), the reflective yarn (15), and the plaiting yarn (15’) according to a predetermined pattern (examiner notes since the article is cut along lines 40, it’s cut into a “predetermined pattern”) to form a cut knit article having a first edge (see Fig. above, Fig. 5) and an opposing, second edge (see Fig. above);  and 
joining the first edge of the cut knit article to the second edge of the cut knit article (Col. 7, Lines: 23-26). 
	Osborne does not disclose the first yarn has a first modulus of elasticity and the reflective yarn has a second modulus of elasticity that is less than the first modulus of elasticity.  
	However, Aceves Tinajero et al. “Aceves” teaches yet another knit article, wherein Aceves teaches a first yarn (26, Fig. 1) has a first modulus of elasticity (Par. 0022, Lines: 15-18) and a reflective yarn (58, Par. 0025, Lines: 16-17) has a second modulus of elasticity (Par. 0025, Lines: 5-8) that is less than the first modulus of elasticity (examiner notes “the first modulus of elasticity” would be higher than the “second modulus of elasticity” since the first yarn includes elastic yarn, while the second yarn is a thermoplastic yarn).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first yarn and the reflective yarn disclosed by Osborne, by making the reflective yarn less elastic than the first yarn as taught by Aceves, in order to provide resistance to the user while they exercise. 
  
Regarding claim 15, Osborne in view of Aceves disclose further comprising knitting the reflective yarn (15, Fig. 1B of Osborne) into the article (10) along a course of the article (see annotated Fig. 1B above).  

Claims 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Adami and Aceves Tinajero et al., hereinafter Aceves.
Regarding claim 16, Osborne discloses a knit article (10, Fig. 1 and 1B), comprising: a knit layer (see annotated Fig. 1B above) comprising a first yarn (see annotated Fig. 1B above) and a second yarn (see annotated Fig. 1B above), wherein the knit layer (see annotated Fig. 1B above) comprises
a reflective yarn (15, examiner notes the yarn 15 is being interpreted to be “reflective” since all yarns reflect light, which causes them to be visible) and a smooth plaiting yarn (15’, examiner notes a “plaited structure” includes stitches or loops that are composed of two or more yarns, as provided in the applicants specification on Par. 0046, lines: 3-4. Examiner shows in the annotate Fig. 1B above that the first region of the article is plaited by using a plaiting yarn. In addition, one of ordinary skill in the art would recognize the yarn as being “smooth” to a degree since the article is designed to be worn on a person) knit into a first region of the knit layer (see annotated Fig. 1B above) along a course of the knit layer (see annotated Fig. 1B above) by a float plaiting stitch (see annotated Fig. 1B above) such that the plating yarn (15’) is positioned on a technical back of the article (examiner notes element 15’ is shown in Fig. 1B positioned behind element 15, making it “positioned on a technical back of the knit article”) and configured to contact a skin of a wearer (Fig. 1 and 2, Col. 2. Lines: 60-67, “configured to… the skin of the wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
Reply to Office Action of February 1, 2021Application No. 16/447,662	Osborne does not disclose the knit layer comprises a jacquard pattern.  
	However, Adami et al. “Adami” teaches yet another knit article, wherein Adami teaches the article comprises knitting a jacquard pattern (Par. 0083, Lines: 1-8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the knit article as disclosed by Osborne, by knitting a jacquard pattern as taught by Adami, to create objects with complex shapes that are not possible using conventional manufacturing techniques, in order to create complex knitted structures to enhance the articles aesthetic appearance.
	They do not disclose the first yarn has a first modulus of elasticity and the reflective yarn has a second modulus of elasticity that is less than the first modulus of elasticity.  
	However, Aceves Tinajero et al. “Aceves” teaches yet another knit article, wherein Aceves teaches a first yarn (26, Fig. 1) has a first modulus of elasticity (Par. 0022, Lines: 15-18) and a reflective yarn (58, Par. 0025, Lines: 16-17) has a second modulus of elasticity (Par. 0025, Lines: 5-8) that is less than the first modulus of elasticity (examiner notes “the first modulus of elasticity” would be higher than the “second modulus of elasticity” since the first yarn includes elastic yarn, while the second yarn is a thermoplastic yarn).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first yarn and the reflective yarn disclosed by Osborne in view of Adami, by making the reflective yarn less elastic than the first yarn as taught by Aceves, in order to provide resistance to the user while they exercise. 

Regarding claim 17, Osborne in view of Adami and Aceves disclose, wherein the reflective yarn (15, Fig. 1B of Osborne) is knit into the knit layer (see annotated Fig. 1B above) such that a ratio of stitch positions to float positions is 1:1 to 1:6 (examiner notes a ratio of stitch positions to float positions of 1:1 is shown in Fig. 1B).  

	Regarding claim 18, Osborne in view of Adami and Aceves disclose the knit article (10, Fig. 1 and 2 of Osborne) is a legging (examiner notes the article is shown as a legging because it has tubular portions, element 20, which surround a wearers thighs).  

	Regarding claim 19, Osborne in view of Adami and Aceves disclose the legging comprises a welt stitch at a lower end of the legging (see Fig. above of Osborne, Col. 5, Lines: 32-37).  

Regarding claim 22, Osborne in view of Adami and Aceves disclose the reflective yarn (15 of Osborne) comprises glass beads (Par. 0315, Lines: 1-4 and 12-15, and Par. 0536, lines: 1-4 of Adami, examiner notes a “glass bulb” additive, which has been interpreted to be “glass beads”, is combined with yarn).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use glass beads as taught by Adami as the material for the reflective yarn of Osborne. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because glass beads were a well-known material for yarn as taught by Adami, in order to enhance the structural integrity of the knitted article.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                                                


/DANNY WORRELL/Primary Examiner, Art Unit 3732